Citation Nr: 0713386	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-38 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

A November 2004 rating decision granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation, effective January 31, 2003.  A December 2004 
rating decision continued the noncompensable evaluation for 
bilateral hearing loss.  The veteran has not expressed 
disagreement with those decisions.


FINDING OF FACT

The competent evidence fails to establish a current diagnosis 
of tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2003, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA correspondence has informed the 
veteran that he should submit any medical evidence pertinent 
to his claim.  VCAA notice was provided to the appellant 
prior to the initial adjudication.  Pelegrini.

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and an April 2003 VA audiological examination are 
associated with the claims file.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and tinnitus (as 
an organic disease of the nervous system) becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service medical records show no complaints of tinnitus.  The 
June 1970 discharge examination report indicates that the 
veteran's ears were clinically evaluated as normal.

In a statement dated in March 2003 the veteran indicated that 
during service he had ringing in his ears subsequent to 
artillery fire missions.

The veteran was afforded a VA audiometric evaluation in April 
2003.  At that examination, the examiner specifically noted 
(twice) that there were no tinnitus complaints.

Private medical records received in August 2003 (including a 
December 2002 audiological examination and a July 2003 
private physician's statement) contain no reference to 
tinnitus.

The competent evidence fails to include a current diagnosis 
of tinnitus, and service connection for this claimed 
disability must be denied.  Absent evidence of a current 
disability, an award of service connection is not 
appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board notes that the veteran's representative has 
essentially questioned the adequacy of the April 2003 VA 
examination, or has at least raised the matter of whether the 
veteran understood the nature of the examination.  The Board 
has reviewed the examination and has found it to be adequate.  
The examiner reviewed the claims file, noted the veteran's 
complaints, and administered audiological examination.  The 
Board notes in passing that a review of the veteran's own 
statements and comments (as opposed to those of his 
representative) have revealed, other than the March 2003 
statement discussed previously, little or no information or 
assertions concerning tinnitus.

As the preponderance of the evidence is against the claim, 
entitlement to service connection for tinnitus must be 
denied.

To the extent that the veteran may be claiming tinnitus is a 
result of acoustic trauma in service, consistent with the 
circumstances of his service, including any combat, the Board 
notes that the provisions of 38 U.S.C.A. § 1154 do not 
obviate the requirement that a veteran must submit medical 
evidence of a current disability and a causal relationship 
between his current disability and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  That is, even when 
acoustic trauma in service is conceded, the veteran must 
provide satisfactory evidence of a relationship between the 
acoustic trauma in service and a current disability at issue.  
While the Board is very respectful of the veteran's service, 
the required type of evidence (a current disability) is 
lacking in this case.

As noted, the Board has reviewed the veteran's statements 
made in support of the claim.  However, a layperson is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


